NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3728-18T2

CENTRAL JERSEY WASTE
& RECYCLING, INC.,

          Plaintiff-Respondent,

v.

FOREST GLEN AT MONROE
MANOR HOMEOWNERS'
ASSOCIATION, INC., TALL
OAKS AT MONROE MANOR
CONDOMINIUM ASSOCATION,
INC., AMERICAN WASTE
SYSTEMS OF NEW JERSEY,
LLC, and SAL GUARNERI,

          Defendants-Appellants,

and

FOREST GLEN AT MONROE
MANOR HOMEOWNERS'
ASSOCIATION, INC., and TALL
OAKS AT MONROE MANOR
CONDOMINIUM ASSOCIATION,
INC.,

          Defendants/Third-Party
          Plaintiffs-Appellants,
v.

SCOTT WEBER,

     Third-Party Defendant.
______________________________

            Submitted May 4, 2020 – Decided May 18, 2020

            Before Judges Sumners and Geiger.

            On appeal from the Superior Court of New Jersey, Law
            Division, Middlesex County, Docket No. L-4178-17.

            Mezzacca & Kwasnik, LLC, attorneys for appellants
            Forest Glen at Monroe Manor Homeowners
            Association, Inc., and Tall Oaks at Monroe Manor
            Condominium Association, Inc. (John Francis
            Kwasnik, of counsel; John Francis Kwasnik and Mario
            A. Ferraro, on the brief).

            Potters & Della Pietra, LLP, attorneys for respondent
            Central Jersey Waste & Recycling, Inc. (Gary Potters,
            of counsel and on the brief).

PER CURIAM

      The parties having filed a stipulation of dismissal, it is hereby ordered that

the appeal is dismissed with prejudice and without costs.




                                                                            A-3728-18T2
                                         2